Title: From John Adams to Mercy Otis Warren, 17 August 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy c. August 17 1807

In the 306 page of your first Volume there are certain Traits that I had overlooked. “Richard Henry Lee Esq. was the first who dared explicitly to propose a Declaration of Independence. The Proposal Spread a Sudden dismay. A Silent Astonishment, Seemed to prevade the Assembly” &c. These Expressions, Madam, could only have arisen from Misinformation, or perhaps I shall express myself more properly, by calling it a Want of more accurate and particular information of the Proceedings in Congress. The Truth is the Subject had long been perfectly familiar to the Contemplations of all the Members of Congress. The three great Subjects, a Declaration of Independence, a Confederation of the States, and Treaties with foreign Powers, had been held up by me to the View of Congress for more than a year before this motion was made by Mr Lee in concert with me. I had myself, for more than a year, Scarcely Suffered a day to pass, without publickly adverting to those as Measures of indispensible Necessity, and earnestly urging Congress, by various Arguments to prepare themselves and the States and People to Adopt them. It appeared to me that those Gentlemen who Still flattered themselves with hopes of Reconciliation were extreamly deficient in their Knowledge of the haughty temper of the British Government and Nation and of their Sovereign Contempt of Us. It was very well known that some of the Members would never consent. For a whole year I had earnestly contended for the first Step, which appeared to me to be necessary, which was a Recommendation to all the States to take the whole Power of the Nation into their own hands, by instituting Governments by the original Authority of the People. It was not till the fifteenth day of May 1776 that We carried the Resolution. This Measure also was concerted between Mr Lee and myself, and Supported by Us and carried after a long debate. Mr Lee and myself were appointed to draw up the Resolution; it was drawn by my own hand agreed to by Mr Lee and reported by me as Chairman of the Committee. If you will please to read that Resolution in the Journal of Congress you will find that it amounted to a compleat declaration of Independence. What was it else? It was a compleat dissolution of all Allegiance to the King, it was a compleat Assumption of all Authority as well as Power. It was considered in this light by those who opposed it. Mr Duane called it “a Machine to make independence.” But in Fact it was an Assumption of Independence itself. There could be therefore no real astonishment in any body when the Motion was made by Mr Lee. If there was any affectation of Astonishment it was only by those who determined to oppose it to the last, the greatest Part of whom left Us upon that occasion, Some recalled by their Constituents and others went over to the Ennemy.
“The Measure was advocated by John Adams.” So it was, and so it had been for a year before and So many Arguments Used, and So many counter Arguments used against it, that neither Mr Adams nor Mr Dickinson, produced a Single new Idea, or Suggested a new Thought. Mr. Adams “invoked the God of Eloquence.” It is amazing to me, whence this ridiculous Story could have originated. I think I have read it in Some of the former Historians, from whom probably you received it. But you may depend upon it Madam, it is totally false. The Supream Being it is true is the God of Eloquence and of every other good: But I should never have invoked him under that Title. I remember very well what I did say. But I will previously State a Fact as it lies in my Memory, which may be Somewhat explanatory of it. In the previous multiplied debates which We had upon the Subject of Independence, the Delegates from New Jersey had voted against Us: their Constituents were informed of it, and recalled them and Sent Us a new Sett on purpose to vote for Independence. Among these were Chief Justice Stockton and Dr. Witherspoon. In a Morning When Congress met We expected the Question would be put and carried without any father Debate; because We knew We had a Majority, and thought that Argument had been exhausted on both Sides as indeed it was, for nothing new was ever afterwards advanced on either Side. But the Jersey Delegates appearing for the first time, desired that the question might be discussed. We observed to them that the Question was So public and had been So long discussed in Pamphlets News Papers and at evry fireside that they could not be uninformed and must have made up their Minds. They Said it was true they had not been inattentive to what had been passing abroad, but they had not heard the Arguments in Congress and did not incline to give their opinions untill they should hear the Sentiments of Members there. Judge Stockton was most particularly importunate, till the Members began to Say let the Gentlemen be gratified, and the Eyes of the Assembly were turned upon me and Several of them Said come Mr Adams you have had the Subject longer at heart than any of Us, and You must recapitulate the Arguments. I was Somewhat confused at this personal Application to me and would have been very glad to be excused; but as no other Person arose, after Sometime I Said “This is the first time of my Life, when I Seriously wished for the Genius and Eloquence of the celebrated orators of Athens and Rome. Called in this unexpected and unprepared manner, to exhibit all the Arguments in favour of a Measure the Most important in my Judgment that ever had been discussed in civil or political Society, I had no Art or oratory to exhibit, and could produce nothing but Simple Reason and plain common sense. I felt myself oppressed by the Weight of the Subject: and I believed it Demosthenes or Cicero had ever been called to deliberate on So great a question neither would have relied on his own Talents without a Supplication to Minerva and a Sacrifice to Mercury or the God of Eloquence.” All this to be Sure was but a flourish: and not as I conceive a very bright Exordium: but I felt Awkwardly, but nothing that I Said had the most remote resemblance to “An Invocation of the God of Eloguence.” I did not think it necessary in that assembly to make an ostentation of Piety by a Solemn Prayer: but I believe I can Safely Say I had Supplicated the Great Governor of the Universe in Relation to the Independence of my Country as often and as devoutly as Mr Dickenson had done.
Whether this crude Idea was vented by any Member of Congress from ill Will to me or merely from misunderstanding or misrecollection, I know not. I wish Some one had remembered the Speech, for it is almost the only one I ever made that I wish was litterally preserved. The Delegates from New Jersey declared themselves perfectly Satisfied, and the Question prevailed, not withstanding Mr Dickinsons Superiour “brilliancy of Epithet.” And now Madam I will relate an Anecdote. Some of these Expressions of mine have got into a Work of the Abby Raynal, and I will tell you in what manner. The Abby was very inquisitive with me after my Speeches in Congress; Said he had read Some Speeches in Some of the Publications in Europe, which were attributed to me, and he wished I would furnish him with any that I had published or delivered. I Said if he had Seen any Such Speeches they were forgeries for I never had writt published nor written a Speech in my Life made in any public assembly. Nor did I wish that any one I had ever delivered Should be preserved in Form excepting one And that was upon the Question of Independence. That had appear to me the greatest Question that ever was agitated, that the Consequences of it would be felt over the whole Globe, and therefore when I was called to discuss it I owned I had wished for the “Genius and Eloquence of the celebrated orators of Athens and Rome.”But that I had made no minutes of what I said and no part of it had been  published, I thought no more of the Conversation till the Abbys Pamphlet came out and there I read: “Que n’ai je reçu le Genie et L’Eloquence des celebres orateurs d’Athens et de Rome” &c and these are all the true Words of my Speech that have ever appeared in Print. I have mentioned this because even this Passage of Raynal has been belied in America to my disadvantage.
I am Madam as usual

John Adams